UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                      FILED
Habtamu Daniel,                                )                                       MAY 18 2010
                                               )                                 Clerk, U.S. District & Bankruptc
               Plaintiff,                      )                                Courts tor the District of COlumbra
                                               )
               v.                              )       Civil Action No.
                                               )
Former White House Secret Service,             )

               Defendant.
                                               )
                                               )
                                                                                10 0817

                                   MEMORANDUM OPINION

       The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis.

The application will be granted and the complaint will be dismissed because it fails to state a

claim against the defendant upon which relief may be granted and also seeks relief that is not

available from this court.

       The plaintiff, who states that he was hearing voices and tried to commit suicide while he

was confined for two months in the District of Columbia jail, and now cannot "find work

because of [his] mental illness and imprisonment," wants "the district court to force the superior

court to close [his] case" because he is innocent." Compl. at 1-2. Asserting that a "person who

has a visiting letter cannot be arrested," and that he was "arrested by the secret services" despite

having a "visiting letter from [his] representative," he wants "the proper compensation from the

former white house secret services for making me homeless and [because they] tried to kill me by

sending a mentally ill person injail and for forcing me to commit suicide." Id. at 2.

       As contentions of fact, the plaintiff s allegations that the Secret Service "tried to kill" him

by sending him to jail and by "forcing him to commit suicide," are clearly baseless and warrant

dismissal as delusional. See Nietzke v. Williams, 490 US 319, 326-27 (1989). The allegation that

the Secret Service arrested the plaintiff despite "a visiting letter from [his] representative" does
not state a claim against the defendant upon which relief may be granted. Moreover, the

plaintiffs request that this court intervene in proceedings before the Superior Court of the

District of Columbia cannot be granted, as this court does not exercise supervisory jurisdiction

over the proceedings in Superior Court. In sum, the complaint does not state a claim against the

defendant upon which relief may be granted, and seeks relief beyond the scope of this court's

jurisdiction. Accordingly, the complaint will be dismissed without prejudice.




Date:




                                                 2